— Order of the Court of Claims, State of New York (Louis C. Benza, J.), entered on August 3, 1987, which granted the motion by claimant Yonkers Contracting Company, Inc. to file a late claim, is affirmed, without costs or disbursements.
Order of the Court of Claims, State of New York (Louis C. Benza, J.), entered on October 2, 1987, in which the court amended its prior order to permit claimant to file its claim within 30 days of notice of entry of the latter order, is affirmed, without costs or disbursements.
The facts of this case have been aptly set forth in the dissenting opinion. Moreover, we agree with the dissent’s reasoning and conclusion that the six-month limitation period prescribed in section 145 of the State Finance Law applies to the instant action and, therefore, that the Court of Claims was in error to the extent that it held otherwise. We depart from the view expressed by the dissent, however, insofar as it finds that the discretion vested in a Court of Claims Judge to permit the filing of a late claim or notice of intention is not applicable. In that regard, it is clear that in situations such as the instant one, the time limitation provided in State Finance Law § 145 supersedes that specified in subdivision (4) of section 10 of the Court of Claims Act. Pursuant to Court of Claims Act § 10 (4): "A claim for breach of contract, express or implied, and any other claim not otherwise provided for by this section, over which jurisdiction has been conferred upon the court of claims, shall be filed within six months after the accrual of such claim, unless the claimant shall within such time file a written notice of intention to file a clam therefor in which event the claim shall be filed within two years after such accrual.”
Section 145 of the State Finance Law states that "[a]ny provision of subdivision four, section 10 of the court of claims act to the contrary notwithstanding, an action founded upon such statement of claim shall be filed within six months after the mailing of the final payment.” Thus, an action governed by State Finance Law § 145 must be brought within the mandatory six-month period. The alternative two-year limitation period authorized in Court of Claims Act § 10 (4) for a claimant who files a written notice of intention to file a claim is, consequently, not available where State Finance Law § 145 is involved. The dissent believes that because section 145 of the State Finance Law herein takes precedence over section 10 (4) of the Court of Claims Act, it follows that subdivision (6) of section 10 of the Court of Claims Act is also inapplicable. *520Yet, we perceive no basis for construing a statute which refers solely to subdivision (4) of section 10 in such a manner as would divest a Court of Claims Judge of the discretion to grant, in appropriate circumstances, an extension of time in which to file a late claim or notice of intention. Certainly, nothing in State Finance Law § 145 precludes the Court of Claims from exercising its authority under subdivision (6) of section 10. If the Legislature had intended to curtail or eliminate the discretion of a Court of Claims Judge in those instances in which State Finance Law § 145 is involved; it would have been a simple matter for section 145 to read "any provision of subdivisions four and six, section 10 of the court of claims act to the contrary notwithstanding”. Yet, the statute only makes mention of subdivision (4) of section 10. As for the issue of whether the claimant in the present matter was properly allowed to file a late claim, an examination of the record supports the court’s determination that a preponderance of the factors to be considered in deciding a motion pursuant to Court of Claims Act § 10 (6) "weigh heavily in movant’s favor.” Accordingly, an affirmance of the orders appealed from is warranted. Concur — Murphy, P. J., Carro, Asch and Milonas, JJ.